Citation Nr: 0334530	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  98-17 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed as a 
result of left eye surgery performed by the VA.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty from April 1945 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1998.  The Board remanded the case for additional 
development in December 2000.  

The Board has found that additional development is necessary 
with respect to the claim for service connection for a low 
back disability.  Accordingly, that issue is the subject of a 
remand order located at the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left eye disability has been obtained, and the VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to the claim, the evidence necessary 
to substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The preponderance of the competent medical evidence shows 
that the proximate cause of the left eye disability was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, nor was the proximate cause of any such disability 
an event which was not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a left eye disability, claimed to be 
caused by hospitalization, or medical or surgical treatment 
provided by the VA, are not met.  38 U.S.C.A. § 1151 (West 
2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
remanded the case in May 2001 to have the RO apply the new 
act.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.   38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as a letter dated in 
July 2002, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The basic elements for establishing 
entitlement to benefits under 38 U.S.C.A. § 1151 have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's treatment 
records.  He has had a hearing.  The record includes relevant 
medical opinions.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current left eye 
problems are due to surgery performed at the VA Medical 
Center.  The appellant's claim for compensation is premised 
on 38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed on October 27, 
1997, the version of § 1151 that is applicable to this case 
is the amended version that is applicable only to claims 
filed on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

The controlling regulation in the case is 38 C.F.R. § 3.358 
(Compensation for disability or death from hospitalization, 
medical or surgical treatment, examinations or vocational 
rehabilitation training (§  3.800)) which provides, in 
pertinent part, as follows:

(a) General. Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability. (Authority: 38 U.S.C. 1151) 
(b) Additional disability. In determining that additional 
disability exists, the following considerations will govern: 
(1) The veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury, each body 
part involved being considered separately. 
(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained. 
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be 
the condition which the specific medical or surgical 
treatment was designed to relieve. 
(2) Compensation will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized. 
(c) Cause. In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 
(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 
(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination. 
(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time 
consent was given whether that treatment would in fact be 
administered. 
(4) When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans. 

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be caused by hospitalization or 
medical or surgical treatment provided by VA.

The evidence which has been presented includes VA medical 
treatment records which show that the veteran has received 
treatment from the VA for a variety of eye disorders.  The 
records are summarized at length in medical opinions 
discussed below and will not be repeated so as to avoid 
redundancy.

In a memorandum dated in February 1998, the RO noted that the 
veteran had been admitted to the San Juan VAMC in April 1996 
for an elective cataract extraction of the left eye with IOL 
implantation.  He also underwent a Yag laser capsulotomy in 
February 1997.  The RO requested that the veteran be examined 
by an ophthalmologist and opinion be obtained regarding 
whether the veteran had suffered additional ophthalmologic 
disability as a result of the VA surgical procedures, and if 
so, whether the additional disability was the result of 
negligence, lack of proper skill, carelessness, and error in 
judgment.  

A VA eye examination report noted that the veteran was an 82 
year old male patient with diabetes mellitus type II, high 
blood pressure, and a history of cataract surgery O.S.  The 
patient reported that he was okay after cataract surgery, but 
four months afterward he started to lose vision.  He 
reportedly needed to have laser treatment due to debris in 
the lens.  On examination, his vision in the left eye was 
limited to seeing hand motion.  The diagnoses were (1) 
anterior pseudoaphakia O.S.; (2) senile cataract O.D>; and 
(3) background diabetic retinopathy.  The examiner stated 
that 

At present time I cannot determine the reason why 
patient has lost his vision in O.S.  The media is 
very hazy and an adequate fundus evaluation is not 
possible.  Patient had a successful cataract 
extraction in 04-12-96 and his vision improved post 
op to 20/30 [but] four months after surgery visual 
acuity started to decline.  An examination by 
specialist in retina, suggested that visual loss 
was due to capsular opacification.  Yag capsulotomy 
pos was done but patient was lost to follow up 
since 7/97.  Visual acuity has markedly declined.  

In an addendum it was noted that :

[The veteran] was reevaluated after flourescein 
angiography was done.  Retinologist found macular 
edema in this study.  Macular edema occurs in the 
first six weeks of every patient that undergoes 
cataract surgery but this usually resolves.  In 
diabetic patients it can last or resolve or 
reappear months after surgery, which is the case of 
this patient, who had good vision months after 
surgery and then his vision declined.  Dr. 
Hernandez, retinologist, offered the patient 
possible surgery to try to improve his vision if 
the steroids and medical treatment started in his 
last appointment fail.  

This veteran's present visual condition is the 
result of appropriate medical care and not the 
result of negligence, lack of proper skills, 
carelessness or error in judgment by VA health care 
personnel.  

The report of an eye examination conducted by the VA in 
November 2002 contains similar information.  In an addendum, 
it was noted that:

The veteran's present visual condition is the 
result of chronic macular edema in his left eye 
after cataract surgery done in 1996 most likely 
secondary to posterior capsular tear and vitreous 
loss as reported in procedure report.  The 
posterior capsular tear is a surgical complication 
and increases the incidence of cystoid macular 
edema in diabetic patients that, as in this case, 
could result in permanent visual loss.  Patient was 
offered different modalities of treatment for this 
condition, such as steroids and retinal surgery but 
he did not accept them.

In my opinion, the visual loss is secondary to a 
surgical complication and subsequent inflammatory 
sequela but not the result of negligence, lack of 
proper skills, carelessness or loss of judgment by 
the VAH opthalmalic service.  

The Board notes that the foregoing medical opinions by the VA 
examiners weigh against the veteran's claim.  In reviewing 
the medical evidence pertaining to the veteran's disability, 
the Board notes that there are no medical opinions regarding 
the issue on appeal except the opinions which weigh against 
the claim.  There is no indication that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, or that the proximate cause of any such disability 
was an event which was not reasonably foreseeable.  

During a hearing held in December 1998, the veteran stated 
that the treatment he received from the VA made the vision in 
his left eye worse.  Although the veteran has offered his own 
opinion that his complications associated with surgery of the 
eye were due to negligence and were not foreseeable, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

In summary, the preponderance of the medical evidence shows 
that the proximate cause of the left eye disorder was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, nor was the proximate cause of any such disability 
an event which was not reasonably foreseeable.  Accordingly, 
the Board concludes that the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left eye 
disorder, claimed to be caused by hospitalization, or medical 
or surgical treatment provided by the VA, are not met.  



ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for a 
left eye disorder claimed to be caused by hospitalization or 
medical or surgical treatment provided by the VA is denied.


REMAND

Under the new act, the VA has an obligation to secure records 
in the custody of the Federal government unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  The Board previously remanded the 
case in December 2000 to attempt to obtain verification of 
the dates of the veteran's periods of active duty training 
and inactive duty while he was in the reserves from 1949 or 
1950 to June 1953.  In addition, the Board requested that the 
RO obtain certain medical treatment records from specific 
medical facilities during the time the veteran was in the 
reserves.  It was noted in the remand that the results of 
those requests, whether successful or unsuccessful, must be 
documented in the claims file.  

The RO undertook development with respect to these requests, 
however, the development was not successful in producing any 
additional information.  The Board notes that it appears that 
the RO has not exhausted all possible avenues of producing 
the requested evidence.  In this regard, the RO wrote to the 
United States Army Reserve Personnel Command in July 2002 and 
requested verification of all periods of service and copies 
of any service medical records, service physical 
examinations, and line of duty determinations.  The RO also 
submitted a request for information form requesting the same 
information and evidence.  Additional copies of these 
requests for information are marked with the notation 
"request marked for deletion 10/25/02".  The meaning of 
that notation in unclear.

In a supplemental statement of the case dated in January 
2003, the RO noted that the issue of service connection for a 
low back  disorder was being deferred as additional service 
medical records had been requested but had not been received 
yet.  A notation in the claims file dated in May 2003 shows 
that no response had been received to the RO's requests for 
information.  In May 2003, the RO wrote to the veteran and 
requested that he complete and return enclosed NA Form 13075 
and NA Form 13055.  The veteran subsequently completed and 
returned those forms, but there is no indication that the RO 
made any attempt to utilize the forms in order to obtain the 
service medical records and other information which had been 
requested in the Board's prior remand.  The RO subsequently 
returned the case to the Board without any additional action.

Where remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law.  See 
Stegall v. West, 11 Vet. App. 268 271 (1998).  Accordingly, 
this case is REMANDED for the following:

1.  The RO should again attempt to obtain 
verification of the dates of the 
veteran's active duty and inactive duty 
during his reserve service, and should 
attempt to obtain any additional medical 
records from during his periods of 
reserve service which are not already of 
record.  The efforts to obtain any 
records from a Federal department or 
agency shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2); 66 Fed. Reg. 45, 620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  In addition, the 
RO must review the claims file and ensure 
that any other notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
the implementing regulations are fully 
complied with and satisfied. 

4.  Then, the RO should readjudicate the 
claim of entitlement to service 
connection for a low back disorder.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



